DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 09, 2022 has been entered.
 Response to Amendments
The amendments filed with the written response received on September 09, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 5 have been amended, and claims 2-3, 8, and 10-20 are canceled. Accordingly, claims 1, 4-7, and 9 are pending in this application with an action on the merits to follow.
Because of the applicant's amendment, the following in the office action filed June 08, 2022, are hereby withdrawn: 
35 USC 112(a) Rejection
35 USC 112(b) Rejection
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
	Claim 1, line 5, should recite, “from the neckline edge”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US 974981.
Regarding Independent Claim 1, Lee discloses a medical garment (Col. 1, l. 9-14), comprising: a first panel (Lee Annotated Fig. 2), the first panel having: a first sleeve (Lee Annotated Fig. 2), a neckline edge (Lee Annotated Fig. 2) extending from the first sleeve on a first side of the garment (Lee Annotated Fig. 2), a first straight edge portion (Lee Annotated Fig. 2) extending from the neckline edge at a first angle (Lee Annotated Fig. 2) relative to the neckline edge (Fig. 2), and a second straight edge portion (Lee Annotated Fig. 2) adjacent the first straight edge portion (Fig. 2) and extending from the first straight edge portion at a second angle (Lee Annotated Fig. 2) relative to the first straight edge portion (Fig. 2), wherein the first straight edge portion and the second straight edge portion together form an access area (Col. 2, l. 81-104); and a second panel (Lee Annotated Fig. 2), the first panel and the second panel being configured to connect at the first side of the garment (Fig. 2), wherein the first side of the garment includes: a first connection portion (Lee Annotated Fig. 2) where the first panel and the second panel are connectable at a first disconnectable connection point (Lee Annotated Fig. 2), the first disconnectable connection point being proximal the second straight edge (Fig. 2), wherein the first side of the garment is configured such that the second panel overlaps and covers the access area in a closed position (Fig. 2) and does not overlap or cover the access area in an open position (Col. 2, 81-104).
Regarding Claim 4, Lee discloses the garment according to claim 1, wherein the first connection portion further comprises: a second disconnectable connection point (Lee Annotated Fig. 2), wherein the first panel and the second panel are connectable at the second disconnectable connection point (Lee Annotated Fig. 2).
Regarding Claim 5, Lee discloses the garment according to claim 1, wherein the second panel comprises a second sleeve (Lee Annotated Fig. 2), and wherein the first sleeve comprises a first sleeve access portion (Lee Annotated Fig. 2).
Regarding Claim 6, Lee discloses the garment according to claim 5, wherein the first sleeve access portion comprises one or more disconnectable sleeve fasteners (Fig. 2, #18; Col. 2, l. 71-80).
Regarding Claim 7, Lee discloses the garment according to claim 6, wherein the first sleeve access portion comprises four disconnectable sleeve fasteners (Fig. 2, #18 shows at least four buttons on each sleeve).
Regarding Claim 9, Lee discloses the garment according to claim 1, wherein the garment is an examination gown (Col. 1, l. 9-14).
Response to Arguments
Applicant’s arguments, filed September 09, 2022, with respect to the 35 USC 103 of claims 1-4, 5-7, 9-10, 12, and 17-20,  have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.

    PNG
    media_image1.png
    672
    635
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burkett US 4969215 teaches a medical gown
Blume US 4205398 teaches a medical examination robe
Richards US 7305716 teaches a separable hospital gown
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732